DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.
 EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney, Mitra Sudip, on 2/12/2021.
The application has been amended as follows: 
Claim 1 has been amended as follows
1.	An oral device comprising a first tray portion for receiving at least a portion of the upper dental arch of the oral cavity if a wearer, and a second tray portion for receiving at least a portion of the lower dental arch of the oral cavity of the wearer,
	wherein the first and second tray portions together with or connected by flexible members or sections capable of assuming a folded configuration within the oral cavity wherein the first tray portion at least partially overlies the second tray portion, wherein the flexible members or sections is integrally formed with the first and second tray portions; and 
the flexible members or sections is an adjustment means comprising an adjustment assembly having a lug extending perpendicular from a lower surface of the first tray portion, or an upper surface of the second tray portion o, a support member mounted on one of the first and second tray portions, and an adjustable member moveably mounted on the support member;
wherein the lug is further configured to capture a portion of a threaded shaft of the adjustable member; and
wherein  a rounded head of the adjustable member directly contacts the flexible members or sections at an apex of the flexible members or sections when the oral device is in its folded configuration, such that an adjustment of the adjustable member determines  a location of the apex of the  the location of the apex of the flexible members or sections determines a relative position of the first tray portion with respect to the second tray portion
.
Claim 2 has been amended as follows
2.	An oral device comprising a first tray portion for receiving at least a portion of the upper dental arch of the oral cavity of a wearer and a second tray portion for receiving at least a s or sections is integrally formed with the first and second tray portions; and
	wherein associated with each of the flexible members or sections is an adjustment means further comprising an adjustment assembly having a lug extending perpendicular from a lower surface of the first tray portion, or an upper surface of the second tray portion , a support member mounted on one of the first and second tray portions, and an adjustable member moveably mounted on the support member;
wherein the lug is further configured to capture a portion of a threaded shaft of the adjustable member ;
 wherein a rounded head of the adjustable member directly contacts the flexible members or sections at an apex of the  flexible members or sections when the oral device is in a folded configuration, such that an adjustment of the adjustable member determines a location of the apex of the flexible members or sections at variance with the location that would otherwise be determined by the natural bite position of the wearer, the location of the apex of the flexible members or sections determines a relative position of the first tray portion with respect to the second tray portion .
Claim 4 has been amended as follows
, wherein a number of the flexible members or sections is two, and wherein the two flexible members or sections are discrete 
Claim 5 has been amended as follows
5.	The oral device of claim 4, wherein the flexible members or sections, and the first and second tray portions have mating means so that the flexible members or sections may mate with the first and second tray portions. 
Claim 6 has been amended as follows
6.	The oral device of claim 5, wherein the mating members are complementarily shaped with respect to one another.
Claim 7 has been amended as follows
7.	The oral device of claim 5, wherein the mating members comprise any one or more of the following: hook and loop, adhesive means, and tongue and groove.
Claim 8 has been amended as follows
8.	The oral device of claim 5, wherein the flexible members or sections have male mating means disposed thereon and the first and second tray portions have female mating means disposed thereon.
Claim 9) (Canceled)
Claim 10 has been amended as follows
10.	The oral device of claim 2, wherein the adjustable member is capable of translational movement with respect to the support member.
Claim 11 has been amended as follows
 2, wherein the support member comprises the lug.
Claim 12) (Canceled)
Claim 13 was previously presented
13.	The oral device of claim 2, wherein the adjustment means is mounted on the second tray portion. 
Claim 14 has been amended as follows
14.	The oral device of claim 1, wherein the adjustment means is mounted on the flexible members or sections such that the adjustable member is capable of adopting a plurality of configurations for directly contacting the apex and determining a plurality of locations for the apex of the flexible members or sections when the oral device is in a folded configuration.
Claim 15 has been amended as follows
15.	The oral device of claim 1, wherein the adjustment means is mounted partly on the flexible members or sections and partly on the first and second tray portions such that the adjustable member is capable of adopting a plurality of configurations for directly contacting the apex and determining a plurality of locations for the apex of the flexible members or sections when the oral device is in a folded configuration.
Claim 16 has been amended as follows
16.	The oral device of claim 1, wherein the flexible members or sections comprises a material less malleable than the first and second tray portions.
Claim 17 has been amended as follows
17.	The oral device of claim 1, wherein the flexible members or sections comprises a first and second material where the second material is less malleable than the first and second  the second material is overlaid on the first material of the flexible members or sections.
Claim 18 has been amended as follows
18.	The oral device of claim 1, further comprising biasing means for biasing the oral device into an unfolded configuration. 
Claim 19 has been amended as follows
19.	The oral device of claim 18, wherein the biasing means comprises one or more resilient members disposed proximal to the flexible members or sections.
Claim 20 has been amended as follows
20.	The oral device of claim 19, wherein the one or more resilient members overlie the flexible members or sections.
Claim 21 has been amended as follows
21.	The oral device of claim 19, wherein the one or more resilient members are integrally formed with the flexible members or sections.
Claim 22 has been amended as follows
22.	The oral device of claim 18, wherein the biasing means comprises any one or more of the following: polyethylene terephthalate resins commonly known as PET or BOPET or a similar material.
Claim 23 has been amended as follows
23.	The oral device of claim 22, wherein the biasing means is connected to the adjustment means.
Claim 24 was previously presented
24.	A kit of parts for mandibular advancement comprising the oral device of claim 23 and a plurality of discrete flexible members of varying lengths.
Claim 25 has been amended as follows
25.	A method of assembling the oral device of claim 1, comprising selecting a discrete flexible member of a desired length and connecting the first and second tray portions with said discrete flexible member.
Allowable Subject Matter
Claims 1-2, 4-8, 10-11, and 13-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claims 1 and 2, the subject matter not disclosed, suggested, or taught in the prior art, or within a combination of the prior art is: the adjustable member, and a rounded head of the adjustable member directly contacts the flexible members or sections at an apex of the flexible members or sections when the oral device is in its folded configuration, such that an adjustment of the adjustable member determines a location of the apex of the flexible members or sections at variance with the location that would otherwise be determined by the natural bite position of the wearer.
The closest art made of record is that of Hernandez (US 2011/0226261 A1), which discloses an oral device (10; see [0011]; see Figure 3) comprising an adjustment assembly (20, 24, and 54, or 22, 26, and 56; see Figure 1) similar to that of Applicant’s adjustment assembly. However, the adjustment assembly of Hernandez does not disclose or suggest a rounded head of the adjustable member directly contacts the flexible members or sections at an apex of the flexible members or sections when the oral device is in its folded configuration, such that an 
Claims 4-8, 10-11, and 13-25 are allowed insofar as they depend from claims 1 and 2 respectively and thus contain the same allowable limitations. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A MILLER/            Examiner, Art Unit 3786                  

/ALIREZA NIA/            Supervisory Patent Examiner, Art Unit 3786